Citation Nr: 9900199	
Decision Date: 01/06/99    Archive Date: 01/12/99

DOCKET NO.  89-11 340	)	DATE
	)
	)                 

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a neurologic 
disorder affecting the neck.

2.  Entitlement to service connection for peptic ulcer 
disease.

3.  Entitlement to an evaluation in excess of the currently 
assigned 70 percent for service-connected post-traumatic 
stress disorder (PTSD).

4.  Entitlement to an evaluation in excess of the currently 
assigned 30 percent for service-connected residuals of a 
shell fragment wound of the right (major) shoulder, involving 
Muscle Group III.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1965 to 
September 1971.

These matters are before the Board of Veterans Appeals 
(Board) on appeal from the Nashville, Tennessee, Department 
of Veterans Affairs (VA) Regional Office (RO).  By way of 
history, in a rating decision dated in February 1988, the RO 
established service connection for PTSD and assigned 
disability evaluations as follows:  a 10 percent schedular 
evaluation from July 21, 1986 to December 6, 1986; a 
temporary total evaluation under 38 C.F.R. § 4.29 (1998) from 
December 7, 1987 to December 31, 1987; and a 10 percent 
schedular evaluation thereafter.  The veteran disagreed with 
the assigned disability evaluation for his service-connected 
disabilities, arguing that he warranted assignment of a total 
disability evaluation rather than a 30 percent combined 
evaluation.

In October 1988, the RO issued a statement of the case on the 
issue of entitlement to a total disability evaluation.  In VA 
Form 1-9, received in November 1988, the veteran specifically 
disagreed with the 10 percent evaluation assigned to PTSD and 
requested a 100 percent evaluation based on PTSD.  He also 
claimed to be unemployable.  In a rating decision dated in 
December 1988, the RO increased the evaluation assigned to 
the veterans PTSD from 10 percent to 30 percent, effective 
August 1, 1988, with the exception of a period of temporary 
total evaluation assigned from September 9, 1988 to October 
31, 1988.  In a rating decision dated in February 1990, the 
RO increased the evaluation assigned to the veterans PTSD 
from 30 percent to 50 percent, effective August 1, 1988, with 
the exception of periods of temporary total evaluation 
assigned from September 9, 1988 to October 31, 1988; and 
September 4, 1989 to October 31, 1989.  Subsequently, 
additional periods of temporary total evaluation were 
assigned to the veterans PTSD.  Also, pursuant to subsequent 
correspondence and procedural actions, appeals were 
established for the issues of entitlement to an increased 
evaluation for a service-connected shell fragment wound to 
the right shoulder, entitlement to TDIU benefits and 
entitlement to an earlier effective date for the grant of 
service connection for PTSD.

In November 1993, the veteran asked to be evaluated for 
peptic ulcer disease, a neurologic disorder affecting his 
neck and shoulder, and peripheral neuropathy.  In a rating 
decision dated in November 1993, the RO denied the veteran 
assignment of a temporary total evaluation based on 
hospitalization from July 26, 1993 to August 23, 1993; the 
veteran disagreed with that determination.

In a rating decision dated in April 1994, the RO denied an 
earlier effective date for service connection for PTSD; 
denied service connection for peptic ulcer disease; denied 
service connection for neurologic disorder of the neck and 
shoulder; denied service connection for peripheral neuropathy 
and denied entitlement to a temporary total evaluation based 
on hospitalization from September 8, 1993 to October 8, 1993.  
In June 1994 the RO received a VA Form 9 in which the veteran 
perfected his appeal with respect to the denial of a 
temporary total evaluation based on hospitalization from July 
26, 1993 to August 23, 1993.  The veteran also disagreed with 
the denial of a temporary total evaluation based on 
hospitalization from September 8, 1993 to October 8, 1993.  
Further, the veteran continued to disagree with the 
evaluations assigned to his PTSD and his right shoulder and 
the effective date assigned to the grant of service 
connection for PTSD, and, he expressed disagreement with the 
denial of service connection for peptic ulcer disease.  The 
RO issued a statement of the case on the earlier effective 
date, service connection for peptic ulcer disease and 
hospitalization rating from September to October 1993 issues.  
The RO accepted a VA Form 9 received in April 1995 as a 
substantive appeal on those three issues.  

In connection with a February 1996 Travel Board hearing, the 
issue of entitlement to service connection for a neurologic 
disability of the shoulder and neck was addressed.  At the 
end of the hearing the veteran indicated that his should not 
be remanded again even if something has to be cut off.  
Transcript at 16. 

In March 1996 the Board denied an earlier effective date for 
the grant of service connection for PTSD and granted the 
veteran TDIU benefits.  The Board remanded the issues of 
entitlement to an increased evaluation for PTSD and a right 
shoulder disability and the issue of entitlement to service 
connection for a neurologic disability.  In its decision the 
Board indicated that the veteran had withdrawn issues of 
entitlement to service connection for peptic ulcer disease, 
peripheral neuropathy secondary to Agent Orange exposure and 
temporary total evaluations from July to August 1993 and 
September to October 1993 from consideration.  In April 1996 
the veteran requested an earlier effective date for TDIU 
benefits.  He also indicated that he had not withdrawn claims 
of service connection for peptic ulcer disease and peripheral 
neuropathy.  Moreover, the veteran appealed the Boards March 
1996 decision denying an earlier effective date for PTSD to 
the United States Court of Veterans Appeals (Court).

In a statement received in April 1997 the veteran requested 
that his claim be amended to include service connection for 
peripheral neuropathy.

In a letter to a U.S. Representative and in a memorandum 
dated in July 1996 the RO advised that the issues remaining 
on appeal were as follows:  1) entitlement to an effective 
date earlier than July 21, 1986, for a grant of service 
connection for PTSD; 2) entitlement to an evaluation in 
excess of 50 percent for service-connected PTSD; 3) 
entitlement to service connection for a neurologic disability 
of the neck and shoulder; 4) entitlement to a disability 
evaluation higher than 20 percent for residuals of a shell 
fragment wound of the right shoulder; 5) entitlement to 
service connection for peptic ulcer disease; and 6) 
entitlement to service connection for peripheral neuropathy 
as residual to Agent Orange exposure.  The RO informed the 
Representative that the veteran had been advised of action 
taken with respect to his disagreement on the effective date 
assigned to the grant of TDIU benefits and that such action 
constituted a complete grant of the benefits sought on 
appeal.  In a letter also dated in July 1996, the RO advised 
the veteran of receipt of correspondence indicative of a 
misunderstanding and acknowledgment that the veteran did 
not want to withdraw your appeals for service connection for 
peptic ulcer disease and peripheral neuropathy.

In a memorandum decision issued in July 1997, the Court 
affirmed the Boards March 1996 decision denying an earlier 
effective date for service connection for PTSD and dismissed 
remaining matters that had been remanded or granted by the 
Board in the March 1996 decision.  The Courts decision is 
final.  38 U.S.C.A. 7291-7292.  Therefore, the earlier 
effective date issue is no longer in appellate status.

In a rating decision dated in June 1998, the RO increased the 
evaluation assigned to the veterans service-connected PTSD 
from 50 percent to 70 percent, effective back to June 30, 
1988, with the exception of periods of assigned temporary 
total evaluations.  In that rating decision the RO also 
increased the evaluation assigned to a service-connected 
shell fragment wound of the right shoulder/Muscle Group III, 
from 20 percent to 30 percent, effective June 30, 1988.  The 
Court has held that a "decision awarding a higher rating, but 
less than the maximum available benefit...does not...abrogate 
the pending appeal...."  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Thus, the veterans appeal with respect to his 
increased rating claims continues.

In the June 1998 rating decision, the RO continued to deny 
service connection for a neurologic disability of the neck 
and shoulder and for ulcers.  The Board also notes that the 
RO denied service connection for peripheral neuropathy in 
that rating decision.  In a supplemental statement of the 
case dated in June 1998, the veteran was notified of the 
applicable laws and regulations, evidence considered and 
reasons and bases for the rating determination to date with 
respect to each of the above-cited claims.  In the enclosure 
letter the RO notified the veteran that a response to the 
supplemental statement of the case at that time was optional.  
In a supplemental statement of the case dated in July 1998, 
the RO notified the veteran of the June 1998 rating 
determinations.  The RO advised him that [i]f you think our 
decision is wrong, you should write and tell us why.  VA 
Form 4107, explaining the veterans appellate rights was 
enclosed.  

The veteran has perfected an appeal with respect to issues of 
entitlement to service connection for peptic ulcer disease 
and a neurologic disability of the neck/shoulder.  However, a 
review of the procedural history in this case shows that the 
veteran did not timely express disagreement with the April 
1994 rating decision denying service connection for 
peripheral neuropathy; nor was a statement of the case issued 
with respect to such claim at that time.  Thus, although the 
RO, in its June 1998 supplemental statement of the case, 
informed the veteran that the issue of entitlement to service 
connection for peripheral neuropathy was on appeal, the Board 
is without jurisdiction to accept that issue for appellate 
review.  A timely notice of disagreement is jurisdictional in 
nature and absolutely essential in order to confer appellate 
jurisdiction upon the Board.  See, e.g., Rowell v. Principi, 
4 Vet. App. 9 (1993).  A timely substantive appeal is 
likewise jurisdictional.  Roy v. Brown, 5 Vet. App. 554 
(1993).  Absent evidence of the veterans disagreement and 
intent to appeal, the Board is thus without jurisdiction to 
address claims of entitlement to service connection for 
peripheral neuropathy.  Therefore, the RO incorrectly advised 
the veteran that no response was required to the supplemental 
statement of the case issued in 1998.  In fact, the April 
1994 denial of service connection for peripheral neuropathy 
became final and any claim of entitlement based on peripheral 
neuropathy must be considered as an issue of finality and new 
and material evidence.  See 38 U.S.C.A. § 7105(c) (West 1991 
& Supp. 1998); 38 C.F.R. § 20.1103 (1998).  The Board refers 
that matter to the RO for consideration and further action as 
appropriate.

With respect to the veterans claim of entitlement to service 
connection for a neurologic disorder affecting his neck 
and/or shoulder, the Board notes that the veteran is service-
connected for residuals of injury to the right upper 
extremity.  He has requested an increased evaluation for that 
disability.  That matter has been remanded herein in order to 
ensure that evaluation is based on a comprehensive and 
contemporary medical evaluation, to include identification 
and evaluation of the nature and severity of any neurologic 
involvement.  Thus, in the decision portion herein below, the 
Board has separately addressed the question of whether 
service connection is warranted for a neurologic disorder 
affecting the neck.

Finally, the Board notes that as the veteran is in receipt of 
TDIU benefits for a period prior to periods of 
hospitalization in 1993; therefore the issues of entitlement 
to temporary total evaluations for those periods are now 
moot.  Accordingly, the issues are as shown on the first page 
of this decision.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he developed a neurologic disorder 
affecting the neck as a result of in-service injury.  He 
argues that he continues to experience neurologic problems in 
his neck that warrant service connection.  The veteran also 
argues that service connection is warranted for peptic ulcer 
disease claimed as either directly related to incident of 
service, or as secondary to a service-connected disability.  
He further contends that the disability evaluations assigned 
to his does not accurately reflect the severity of his 
symptoms.  He argues that his PTSD renders him unemployable.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veterans 
six-volume claims file.  Based on its review of the relevant 
evidence in this matter, and for the following reasons and 
bases, it is the decision of the Board that the evidence 
supports assignment of a 100 percent evaluation for PTSD.  It 
is also the decision of the Board that the veteran has not 
met the initial burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claims of entitlement to service connection for a neurologic 
disorder affecting the neck and for peptic ulcer disease are 
well grounded.  


FINDINGS OF FACT

1.  The competent evidence of record does not show that the 
veteran has a neurologic disorder affecting the neck that was 
incurred as a result of service, or that was caused or 
aggravated by a service-connected disability.

2.  The competent evidence of record does not show that the 
veteran has currently peptic ulcer disease that is related to 
his period of active military service or to any service-
connected disability.

3.  All relevant evidence necessary for an equitable 
disposition of the veterans appeal with respect to increased 
evaluation issues has been obtained.

4.  The veterans service-connected PTSD results in symptoms 
to include social withdrawal, anger outbursts, decreased 
concentration and motivation, sleep disturbance, guilt and 
nightmares, resulting in severe social and occupational 
impairment.  Beginning in approximately 1994 there is 
competent evidence tending to show that the veteran is and 
has been demonstrably unable to retain or maintain employment 
due to his PTSD.


CONCLUSIONS OF LAW

1.  The veterans claim of entitlement to service connection 
for a neurologic disorder affecting the neck is not well 
grounded.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 
38 C.F.R. §§ 3.303, 3.310(a) (1998).

2.  The veterans claim of entitlement to service connection 
for a peptic ulcer disorder is not well grounded.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107(a) (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (1998).


3.  The criteria for a 100 percent schedular evaluation for 
PTSD, under the rating schedule in effect prior to November 
7, 1996, have been met.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996); 38 C.F.R. § 4.3, 4.7 (1998);  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran had military service from March 1965 to September 
1971.  The report of medical examination dated in March 1965 
is negative for notation of any defects or diagnoses.  In 
August 1971 the veteran underwent service medical examination 
due to excess leave.  At that time he certified that there 
had been no change in his physical condition since his last 
medical examination.  No defects or diagnoses were noted.  On 
the accompanying report of medical history, he indicated 
YES to having or having had a head injury and broken 
bones.  He identified that he was right-handed.  He also 
indicated that he had undergone past mental evaluation.  He 
gave details of breaking his left arm as a child and 
incurring a head injury as a result of grenade shrapnel on 
the left side of his head.  Personnel records indicate that 
he is in receipt of a Purple Heart, an Air Medal and a Combat 
Infantrymans badge.  His military occupational specialty was 
light weapons infantryman.  Service personnel records also 
include notation of a right shoulder wound incurred in 
December 1966.

In August 1974 the veteran applied for VA compensation 
benefits on a right shoulder injury, malaria and a back 
injury. 

In September 1976, the veteran reported for a VA examination 
of his right shoulder.  His digestive system was stated to be 
without masses, scars, organomegaly or tenderness at that 
time.  Examination of the shoulder revealed no evidence of 
right arm sensory loss.  There was no evidence of any 
neuropsychiatric disorder.  The diagnosis was residuals of a 
shell fragment wound to the right shoulder.

VA outpatient records dated in March 1977 include notation of 
a diagnosis of nervousness, etiology unknown.  

In a rating decision dated in April 1977, the RO established 
service connection and assigned a 20 percent evaluation for a 
shell fragment wound scar of the right shoulder, effective 
August 5, 1976.  That date was later revised to August 28, 
1975.

In May 1981 the veteran was hospitalized at Norfolk Community 
Hospital.  Final diagnoses included anxiety reaction with 
conversion symptoms and depressive reaction.

In July 1981 the veteran requested benefits based on his 
right shoulder wound and aggravated conditions of emotional 
problems or a nervous condition.

In April 1980 the veteran presented at the VA with complaints 
of feeling restless and irritable and having nightmares about 
his Vietnam experiences.  Records dated in May 1981 contain 
diagnoses of anxiety state and indicate that the veteran 
manifested elements of depression.

The veteran was hospitalized at the VA from September to 
October 1981.  He complained of having Vietnam flashbacks and 
violent episodes.  He carried a history of alcohol and drug 
abuse.  His mood was depressed.  He also claimed to have 
auditory hallucinations brought on by loud noises.  The 
impression was that the veteran may have some form of 
personality syndrome that might be attributed to a delayed 
stress reaction from his war experiences.

In a statement received in February 1982, an Outreach 
Specialist from the Vet Center indicated that the veteran had 
been undergoing counseling since June 1981 for complaints of 
flashbacks.

The veteran was evaluated by the VA in March 1982.  No 
abdominal abnormalities were noted.  In April 1982 he was 
evaluated for psychiatric complaints.

In August 1982 the veteran was hospitalized with a diagnosis 
of borderline personality.  Physical evaluation at that time 
revealed that he was in general good health.  He complained 
of intermittent neck stiffness stated to be associated with 
an injury received in Vietnam.  He also complained of 
recurring headaches and dyspepsia, the latter stated to be 
associated with stress for several years.  He stated that he 
heard voices and had flashbacks of Vietnam.  No weakness of 
the neck muscles and no limitation of cervical spine motion 
was noted.  No abdominal abnormalities were indicated.  The 
veteran evidenced some slight right arm weakness.  

Nerve conduction studies conducted in September 1982 showed 
mild prolongation of distal motor latency of the right median 
nerve and a slowing of motor conduction velocity in the right 
ulnar nerve around the elbow.  The study was stated to be 
suggestive of a C8/T1 motor radiculopathy stated to possibly 
be secondary to a more proximal lesion.  The presence of 
entrapment neuropathies could not be ruled out.  Cervical 
myelography was stated to be in order.  Records through 
October 1982 reflect ongoing physical therapy for the right 
shoulder and mental health counseling.

In March 1983, the veteran was admitted for hospitalization 
at the VA with complaints of persistent pain in his neck and 
shoulder since 1966.  He also described back and leg pains.  
Diagnoses included low back pain; probable right ulnar nerve 
entrapment at the elbow; probable sympathetic dystrophy of 
the right arm from old shoulder injury, mild; leg pain and 
numbness of unknown etiology; probable character disorder; 
possible peripheral neuropathy; and possible alcoholic 
cerebellar ataxia.  Examination revealed marked ataxia on 
heel-and-toe touching.  The veteran underwent myelogram, read 
as totally normal in the cervical area.  There was a 
suggestion of entrapment at the elbow and objective evidence 
of slight dystrophy of the entire right arm.  It was stated 
that [d]ue to the patients past psychiatric history of 
Viet Nam flashbacks and anxiety and due to his history with 
alcohol and pain medication abuse, neuropsychiatric testing 
was done which implied patient suffered from character 
disorder, and he was currently exaggerating medical and 
psychological symptomatology.  They felt that there was noted 
secondary gain to pain including the fact that the patient 
was applying for increased veterans benefits and that 
patient was trying to attribute this all to a post-traumatic 
stress syndrome.  

VA outpatient records dated from June and July 1983 reflect 
treatment for psychiatric symptoms and for headaches; one 
record contains a diagnosis of migraine headaches.

A record dated in October 1984 includes a diagnosis of 
questionable PTSD and a history of borderline personality 
disorder.  A record dated in February 1985 includes notation 
that the veteran had whiplash and was wearing a neck brace 
subsequent to an automobile accident.  The claims file 
contains other documents and statements indicating that the 
veteran was involved in an automobile accident in February 
1985.

In February 1985 the veteran claimed muscle damage to the 
neck as residual to his service-connected residuals of shell 
fragment wound to the right shoulder.

The claims file contains a report of medical evaluation by 
T.B., M.D., in February 1985  That physician indicated that 
the veteran was experiencing persistent headaches and 
tenderness and muscle spasm of the cervicodorsal paraspinal 
muscles.  By the end of February the symptoms relative to the 
cervicodorsal muscles had improved.

A VA outpatient record dated in March 1985 include a 
diagnosis of cervical strain as well as residuals of injury 
to the right shoulder.  The veteran reported being thrown 
forward in an accident, with periods of neck weakness 
thereafter.  

VA outpatient records beginning in April 1985 reflect that 
the veteran attended physical therapy for musculoskeletal 
pain in his neck and upper trapezius.  Notes dated in July 
1985 indicate that a TENS unit had been prescribed.  The 
veteran gave a history of original injury from a concussion 
type injury in Vietnam.  Records dated in July and August 
1985 reflect diagnoses of PTSD.  In July 1985 he complained 
of chronic cervical pain and gave a history of a neck injury 
in Vietnam with associated back and lower extremity problems.  

The veteran was hospitalized at the VA in September 1985 
complaining of nightmares; diagnoses included PTSD and a 
borderline personality disorder.  He was again hospitalized 
in October 1985 for psychiatric problems.

In a letter dated in December 1985, a VA psychiatrist 
indicated treatment of the veteran since August 1985 for 
nightmares, sleep disturbance and difficulty concentrating.  
The veteran was noted to have problems with substance and 
alcohol use.  The diagnosis was chronic PTSD.

In July 1986, the Board continued to deny service connection 
for PTSD.

In July 1986 the Social Security Administration (SSA) granted 
the veteran disability benefits commencing July 2, 1983 based 
on PTSD, low back pain and residuals of injury to the right 
shoulder.

In October 1986 the veteran reported for a VA psychiatric 
examination.  Notations of right shoulder evaluation at that 
time indicate that the veteran complained of numbness.  The 
diagnosis was shell fragment wound of the right shoulder with 
right arm paresthesia.  Psychiatric evaluation revealed a 
diagnosis of PTSD.  The veteran was described as moderately 
depressed and somewhat withdrawn.  

In March 1987 the VA obtained a medical opinion in connection 
with the veterans claim for service connection for PTSD.  
The physician cited review of the veterans medical history 
and concluded that the veteran had PTSD.

In a rating decision dated in June 1987, the RO established 
service connection and assigned a 10 percent evaluation for 
PTSD, effective July 21, 1986.  The veteran expressed 
disagreement with the assigned 10 percent evaluation and with 
the effective date assigned, informing the RO that the SSA 
had found him 100 percent disabled.  In a statement dated in 
October 1987 the veteran requested that his notice of 
disagreement be canceled.  In December 1987 and January 1988 
the veteran again expressed disagreement with the ROs 
decision as to PTSD.  

The veteran was hospitalized at the VA in December 1987 with 
a diagnoses of dysthymic disorder.  During hospitalization he 
complained of flashbacks and sleep problems.  He also 
received treatment for back complaints during 
hospitalization.  The hospital report indicates that 
abdominal examination was unremarkable.  The veteran 
evidenced a decreased range of right shoulder motion.  
Neurologic examination was unremarkable.  Mental status 
evaluation resulted in impressions of PTSD and dysthymic 
disorder.  

The veteran was hospitalized from June to July 1988.  
Diagnoses included dysthymic disorder, PTSD in chronic mild 
form; peptic ulcer disease by history and to rule out a 
personality disorder.  His level of functioning at that time 
was described as fair.  Physical examination was essentially 
normal with the exception of decreased right arm and left leg 
strength and lower back sensitivity to percussion.  
Psychologic testing performed twice during hospitalization 
revealed that the veteran was trying to exaggerate his 
symptoms; he clearly mentioned that he wanted more 
disability.  

In July 1988 the RO received the veterans claim of 
entitlement to total disability and increased evaluations for 
his disabilities.  In October 1988 the RO denied a total 
disability evaluation.

A VA hospital discharge summary dated in September 1988 shows 
diagnoses of PTSD, substance abuse, a shoulder injury and 
peptic ulcer disease.  The veteran gave a past history of 
alcoholic gastritis and peptic ulcer disease along with 
alcohol and substance use.  Mental status examination 
revealed complaints of flashbacks.  The veteran was anxious, 
very depressed and dysphoric.  Physical examination was 
largely unremarkable.  Prognosis at discharge was fair.

In a rating decision dated in December 1988, the RO increased 
the evaluation assigned to PTSD from 10 percent to 30 
percent.  Subsequent to a 100 percent total evaluation under 
38 C.F.R. § 4.29, effective from June 16, 1988 to July 31, 
1988, a 30 percent evaluation became effective.  The 
veterans rating reflects assignment of another period of 
temporary total evaluation under 38 C.F.R. § 4.29 from 
September 9, 1988 to October 31, 1988.

In March 1989 the veteran was hospitalized at the VA.  Final 
diagnoses included dysthymic disorder, PTSD and psychoactive 
substance abuse and alcohol dependence.  His functioning was 
rated as poor at that time.  He complained of isolation, 
sleep disturbance and irritability.  There was no indication 
of psychotic process.  At discharge depression had improved.  
Continued gastro-intestinal work-up was indicated.  His 
prognosis was guarded.

VA outpatient records dated in October 1989 reflect that the 
veteran complained of chronic right shoulder pain.  Records 
dated through August 1989 reflect ongoing mental health 
evaluation for symptoms to include difficulty sleeping, 
nightmares, depression and nervousness.

The veteran was hospitalized from September to October and 
again in November 1989 for complains of hematosis.  In 
November 1989 the diagnosis was mild gastritis.  He claimed 
to have had hematosis two days prior to admission.  He was 
admitted for further work-up.  He gave a history of the 
cessation of alcohol use four months earlier.  He also 
reported an episode of hematemesis two years earlier stated 
to be secondary to stress-inducted gastritis.  Examination 
revealed mild right upper quadrant and epigastric discomfort.  
Esophagogastroduodenoscopy (EGD) revealed only mild gastritis 
and no active ulcer.  

In January 1990 the veteran presented testimony before an RO 
Hearing Officer.  

In a rating decision dated in February 1990, the RO increased 
the evaluation assigned to PTSD from 30 percent to 50 
percent.

The veteran was hospitalized in March 1990 at the VA.  
Diagnoses were polysubstance abuse, PTSD and a history of 
peptic ulcer disease.  The veterans stated global assessment 
of functioning score at that time was between 40 and 70.  The 
veteran complained of depression stress and insomnia.  He had 
tried to commit suicide by injecting cocaine into his veins.  
He gave a history of having a hiatal hernia and bleeding 
stomach ulcer.  He was erroneously discharged and re-admitted 
for further treatment.  His global assessment of functioning 
(GAF) score was stated to be 60.  He was having problems with 
insomnia and Barrettes esophagus.  The veteran was 
discharged in early May; several days later he was re-
admitted.  His diagnosis at that time was upper 
gastrointestinal bleeding secondary to grade IV esophagitis, 
with other diagnoses of gastric erosion probably related to 
nasogastric suction; history of affective disorder; and 
history of multiple illicit drug use.  The report includes a 
past medical history of peptic ulcer disease with gastric 
ulcer and esophagitis and a large hiatal hernia.  The veteran 
denied a history of intravenous drug abuse.  Physical 
examination revealed no abdominal guarding or tenderness.  
EGD revealed Grade IV esophagitis and gastric erosion.  The 
veteran was discharged several days later with instruction 
for follow-up with gastro-intestinal and psychiatric 
evaluation.

The veteran was hospitalized in December 1990 at the VA for 
PTSD.  Diagnoses also included a history of peptic ulcer 
disease and polysubstance abuse.  He complained of a poor 
appetite, nightmares and sleep disturbance.  He denied 
suicidal ideation.  He was determined to be employable.

Outpatient record dated in June 1991 reflect continued mental 
health evaluation.  In a letter dated in July 1991 a clinical 
social worker indicated that the veteran was significantly 
distressed and that normal relationships were difficult for 
him.  The veteran was noted to be unable to maintain healthy 
sleep patterns due to nightmares.

In October 1991 the veteran was hospitalized at the VA for 
PTSD; other diagnoses included alcohol dependence in 
remission.  The veteran was noted to suffer from poor 
concentration with intrusive thoughts of Vietnam, poor sleep 
patterns, nightmares, isolation, anxiety and poor self 
esteem.  

The veteran was hospitalized in February 1992 by the VA for 
PTSD.  At admission his GAF was 70; at discharge it was 90.  
He was stated to have improved and be in excellent condition 
at the time of his discharge.


VA examination was conducted in April 1992.  The veteran 
complained of poor concentration, noise sensitivity, 
paranoia, being easily startled, having a poor appetite, 
experiencing nightmares, flashbacks and mood swings, sleep 
difficulty and thoughts of aggression. 

In July 1992 the veteran was admitted to a VA PTSD 
restabilization program.  Due to a positive urine screen he 
was discharged for substance abuse treatment prior to 
continuing psychiatric rehabilitation.

In November 1992, the veteran was admitted to a VA PTSD 
program.  He reported having had occasional flashbacks and 
frequent nightmares as well as a fluctuating appetite.  He 
admitted to occasional cocaine use and stated that he had 
decreased his alcohol intake due to peptic ulcer disease.  
His affect was blunted.  There was no evidence of suicidal or 
homicidal ideation of psychotic manifestations.  He was also 
evaluated for complaints of shoulder pain.  X-ray of the 
cervical spine was completed.  The impression was that the 
veteran had post-traumatic stiffness of the right shoulder 
secondary to a shrapnel injury.  With physical therapy the 
veterans shoulder improved.  He was diagnosed with cervical 
spondylosis of C6 to C7.  At discharge the veteran was still 
suspicious.  He was sleeping better, his mood was stable and 
his anxiety and anger were lessened.  The veteran was stated 
to not be employable without training.  His GAF was 60 with a 
highest past year GAF of 75.  The veteran was readmitted in 
December 1992.  His GAF was stated to be 50 at that time.  He 
was released after a restabilization program.

The veteran was hospitalized for his PTSD both in June to 
1993.  In June he was admitted voluntarily with complaints of 
nightmares, aggression and isolation as well as difficulty 
sleeping.  Physical examination revealed a restricted range 
of right shoulder motion.  The veteran was well-groomed, his 
behavior was appropriate and his speech was steady upon 
interview.  He denied delusions, hallucinations or paranoia.  
He also denied suicidal or homicidal thoughts.  He described 
his mood as low.  The veteran was noted to make friends 
within the hospital community, seeming well-liked by other 
veterans.  He contacted his spouse via telephone while in the 
hospital.  From July to August 1993, the veteran was 
hospitalized for poly-substance dependence.  He was deemed 
not employable due to drug abuse and mental illness.  

From September to October 1993 the veteran was treated for 
substance dependence.  Summary review of systems at that time 
notes that the veteran had heartburn and a history of 
hematemesis and melena related to peptic ulcer disease.  He 
denied current abdominal pain.  The veteran complained of 
memory changes, difficulty sleeping, making decisions or 
working; losing his appetite, being socially withdrawn and 
having spells of anxiety and depression.  Past medical 
history included peptic ulcer disease diagnosed by endoscopy 
and right shoulder wound.  His GAF was 65.  His prognosis was 
guarded at discharge.

In October 1993, the veteran reported for a VA examination.  
Objective examination revealed no evidenced damage to the 
tendons, bones, joints or nerves of the right arm.  The 
impression was that it was an essentially normal examination 
with subjective complaints of pain and dysfunction not 
documented.  

In October 1993, VA psychiatric examination was also 
conducted.  The veterans hygiene was good.  His eye contact 
was good; some glaring was noted.  The veterans speech was 
logical and goal directed with profuse cursing.  There was no 
evidence of psychomotor abnormality.  His affect was 
constricted, his mood irritable and hostile.  There was no 
evidence of suicidal or homicidal ideation or any formal 
thought disorder, hallucinations or delusions.  The veteran 
complained of flashbacks and nightmares.  The veteran was 
alert was not oriented as to the date.  His concentration was 
poor.  The examiner stated that the veterans PTSD was 
severe.

In a statement dated in November 1993, the veteran requested 
evaluation based on peptic ulcer disease, a neurologic 
disease affecting his neck and shoulder and peripheral 
neuropathy related to Agent Orange exposure.


In a rating decision dated in April 1994, the RO denied an 
earlier effective date for service connection for PTSD; 
denied service connection for peptic ulcer disease; denied 
service connection for neurologic disorder of the neck and 
shoulder; denied service connection for peripheral neuropathy 
and denied entitlement to a temporary total evaluation based 
on hospitalization from September 8, 1993 to October 8, 1993.

From October 19, 1994 to November 15, 1994, the veteran was 
hospitalized for flashbacks and severe nightmares, with a 
diagnosis of PTSD.  He complained of a loss of memory and 
concentration as well as having insomnia.  He was clean, 
well-groomed, with a full range of affect, good eye contact 
and clear speech.  His mood was depressed and anxious.  He 
denied specific intent to hurt himself or anyone else.  At 
discharge he was less anxious, more in control and without 
suicidal or homicidal ideation.  He was felt to be 
unemployable.

From November 28, 1994 to December 21, 1994, the veteran was 
hospitalized for PTSD, with complains of irritability, 
nightmares and anxiety.  He also complained of severe 
insomnia.  He was clean and well-groomed on examination.  His 
speech was normal.  His affect was full in range.  He 
appeared anxious and somewhat irritable, consistent with his 
stated mood of depression, frustration and irritability.  He 
denied suicidal or homicidal ideation.  He was stated to be 
much improved at discharge, less irritable, more future 
oriented and sleeping relatively well.  He was felt to be 
unemployable at that time.

From January 11 to January 26, 1995 the veteran was 
hospitalized at the VA for PTSD.  He complained of being 
robbed one week earlier and reported feeling paranoid and as 
if he might hurt himself or someone else.  He was clean and 
well-groomed, pleasant and cooperative for interview.  His 
speech was normal and he was oriented in all spheres.  His 
mood was dysphoric.  There was no evidence of psychotic 
thinking.  At discharge he was much calmer.  His affect was 
bright and he was more euthymic.  The intensity of his 
recollections were stated to have lessened.  He was stated to 
be unemployable.

A VA outpatient treatment note dated in July 1995 reflects 
that the veteran complained of having a peptic ulcer.  He 
reported taking Maalox with meals.  He also reported using 
Tylenol for pain in his right shoulder

From August 7, 1995 to September 1, 1995 the veteran was 
hospitalized for PTSD.  He complained of increased nightmares 
and flashbacks.  He gave a history of recent cocaine use.  He 
was calm and cooperative to examination.  His mood was 
dysphoric with a congruent affect.  He had no thoughts of 
harm to himself or others and his insight and judgment were 
fair.  During hospitalization he showed improvement in his 
sleep and interactions.  He was cheerful at discharge.

From September 25, 1995 to October 20, 1995 the veteran was 
hospitalized for PTSD.  He complained that his spouse was 
bothering him and he feared he might harm her.  The veteran 
was anxious upon examination.  He was euthymic, with an 
appropriate affect.  His speech was normal.  He was not 
delusional, but complained of flashbacks in response to 
neighborhood sounds.  On discharge his affect was brighter.  
He was stated to be unemployable due to the severity of his 
PTSD symptoms.

A VA outpatient record dated in October 1995 includes 
notation of the veterans history of reflux acidity and heart 
burn symptoms.  

From December 5, 1995 to December 26, 1995, the veteran was 
hospitalized for PTSD.  He complained of stressors to include 
his fathers illness and conflicts with his spouse.  He 
complained of increasing anger and irritability.  On 
examination he was well groomed and clear, with good eye 
contact, clear normal speech and a full rang eof affect.  His 
predominant mood was sadness with some irritability.  No 
delusions or hallucinations were noted.  He denied homicidal 
or suicidal ideation.  At discharge he was improved, having 
continued but less severe PTSD symptoms.  From December 26, 
1995 to March 2, 1996, the veteran was hospitalized for 
substance detoxification (cocaine) and for PTSD symptoms.  
During treatment his affect was restricted, his speech normal 
and his mood was mildly irritable.  He was irregularly 
discharged after missing a bed check.  Accompanying progress 
notes are contained in the claims file.

In February 1996 the veteran presented personal testimony at 
a Travel Board Hearing.  His representative argued that the 
veteran was unemployable due to severe PTSD Transcript at 3.  
The veteran stated that he hadnt worked full-time since 1979 
and last worked part-time in 1983.  Transcript at 7-8.  He 
related symptoms to include being hypersensitive to noise, 
having flashbacks during the day, nightmares at night and 
having difficulty sleeping.  He related having failed in 
attempts to work within the community.  Transcript at 8-9.  
He continued to state that his neurologic disability of the 
neck and shoulder was related to his shell fragment wound to 
the shoulder.  Transcript at 9.  He reported having burning, 
tingling and numbness in his neck and right arm down to his 
fingers.  Transcript at 11.  He related that medical 
personnel identified his problems as being muscular.  
Transcript at 13.  

From April 23, 1996 to May 1, 1996, the veteran was 
hospitalized for PTSD.  He complained of stress and being 
unable to sleep.  He reported recent use of crack cocaine.  
He complained of negative thoughts and increased symptoms 
after being around his spouse.  He was pleasant and 
cooperative upon examination.  He was oriented in all spheres 
and his memory was intact.  His speech and motor activity 
were normal and he evidenced a full range of affect.  His 
mood was labile.  On discharge he was much improved, more in 
control and with a brighter affect.  

In July 1996 the RO received a completed VA Form 1-9, in 
which the veteran identified benefits sought as service 
connection for peptic ulcer disease and peripheral neuropathy 
secondary to Agent Orange exposure, stated to have been 
erroneously withdrawn by the Board based on a 
misunderstanding. 

From August 30, 1996 to September 6, 1996, the veteran was 
admitted for VA hospitalization with a primary diagnosis of 
PTSD.  The veteran reported that his spouse had been buried 
that day and that thereafter he had been robbed and his left 
collarbone had been broken.  He related that he had not slept 
in three days and had not been eating.  He reported having 
war flashes, and hypersensitivity to noises.  He reported 
cocaine use several days prior to admission and reported past 
multiple treatments for substance abuse.  The veteran 
complained of paranoia.  He reported being agitated and 
stressed since the death of his spouse and stated that he had 
had numerous admissions since 1987.  The hospital summary 
notes a history of assaultive behavior.  The veteran appeared 
thin and disheveled.  He was angry.  Eye contact was poor.  
He was fully oriented.  His memory was grossly intact.  There 
was no evidence of psychotic thinking.  He was irritable and 
his affect was labile.  The veteran had homicidal ideations 
on admission.  He was admitted to the locked psychiatric ward 
and placed on prescribed medications and a detoxification 
regime.  He showed gradual improvement.  He interacted well 
in the community.  On discharge he was cheerful with a bright 
affect and without thoughts of harming himself or others.  He 
was stated to be unemployable.

In March 1998 the veteran reported for VA gastro-intestinal 
examination.  The VA examiner noted that in approximately 
1985 the veteran developed gastro-intestinal bleeding and was 
hospitalized at the VA.  The VA examiner stated a belief that 
the veteran had been told he has alcoholic gastritis, but the 
examiner noted that details were unavailable.  The examiner 
noted recent ulcer diagnoses.  The veteran denied significant 
gastro-intestinal bleeding since 1990.  Medications included 
Tagamet.  Physical examination revealed no abdominal 
tenderness, no anemia and no weight loss.  The diagnoses were 
probable duodenal ulcer by history and status post 
cholecystectomy.  Right shoulder x-rays taken at that time 
were normal.  Neck x-rays were also interpreted as benign, 
without evidence to suggest recent bony trauma.  

In March 1998 the veteran presented for a VA psychiatric 
examination.  The VA examiner noted that the veterans spouse 
died in 1996 and that since that time the veteran had been 
living with his sister.  The veteran as noted to have been 
without a job since 1983 due to medical and emotional 
problems.  The veteran stated that he had no friends and was 
not able to associate with people.  He complained of 
distressing recollection, dreams, a loss of interest in 
activities, feelings of estrangement, sleeping problems, 
irritability, difficulty concentrating, being easily startled 
and having a history of two suicide attempts.  The veteran 
appeared neat and clean.  He was cooperative during the 
interview.  His mood was tense and unhappy, his affect 
congruent.  His speech was clear and relevant.  There was a 
suggestion of experiencing auditory hallucinations at times.  
The veteran was suffering from a persecutory trend at times.  
His thought process was concrete.  He was oriented in all 
spheres.  His remote and immediate memory were good.  His 
recent and short-term memory was not functioning well.  His 
concentration was poor.  The diagnosis was chronic PTSD.  His 
GAF was 40.

The claims file contains a VA progress note and summary dated 
in May 1998 and reflecting evaluation of the veterans neck 
and shoulder complaints.  The examining physician noted that 
the veterans claims file had been reviewed.  The examiner 
noted the veterans history of shell fragment wound to the 
right upper extremity with subsequent surgical excision of a 
retained fragment.  The veteran complained that subsequent to 
that time he had neck and shoulder pain, with a limitation of 
neck and right upper extremity motion.  The examiner 
referenced diagnostic testing in 1982 showing right brachial 
plexus injury and right ulnar neuropathy versus C8 to T1 
radiculopathy.  The examiner noted that in February 1985 the 
veteran was involved in an automobile accident, incurring 
lumbosacral strain.  The examiner also noted that subsequent 
to the accident the veteran was treated with physical therapy 
for two weeks with severe neck and right shoulder pain stated 
to resolved.  The examiner stated no evidence of neck 
treatment subsequent to 1982.  Physical examination in May 
1998 revealed no evidence of tenderness over the cervical 
spine.  Pin prick sensation and deep tendon reflexes were 
normal in both upper extremities and there was no evidence of 
motor deficit.  X-rays of the cervical spine were normal.  
The impression was neck pain with history of previous right 
cervical radiculopathy, without clinical evidence of cervical 
radiculopathy at that time.  The examiner stated that 
cervical radiculopathy was not related to the veterans 
service-connected shell fragment wound to the right shoulder.  

In a rating decision dated in June 1998, the RO increased the 
evaluation assigned to the veterans service-connected PTSD 
from 50 percent to 70 percent, effective back to June 30, 
1988.

II.  Laws and Regulations Pertinent to Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Where a veteran served for at least 90 days during 
a period of war or after December 31, 1946, and certain 
chronic diseases, such as ulcers, become manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Courts case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997); 
see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where 
the issue involves questions of medical diagnosis or an 
opinion as to medical causation, competent medical evidence 
is required).  

Service connection is also warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  In the case of aggravation, such 
secondary disorder is compensable only to the degree of 
disability over and above the degree of disability which 
would exist without such aggravation.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439, 448, 449 (1995).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

III.  Service Connection Analysis

The threshold question to be answered in the veterans appeal 
is whether he has presented evidence of well-grounded claims.  
Under the law, a person who submits a claim for benefits 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  If a claim is not well 
grounded, the application for service connection must fail, 
and there is no further duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. § 5107, Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

The Court has held that in order for a claim to be well-
grounded, there must be competent evidence of incurrence or 
aggravation of a disease or injury in service, of a current 
disability, and of a nexus between the in-service injury or 
disease and the current disability.  See generally Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), affd, 78 F.3d 604 (Fed. Cir. 
1996) (table).  Medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Lay or medical evidence, as appropriate, may be 
used to substantiate service incurrence.  See Layno v. Brown, 
6 Vet. App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).


Neurologic Disorder of Neck

The veteran is service-connected for a right shoulder 
disability, i.e., residuals of a shell fragment wound.  He 
has claimed entitlement to service connection for a 
neurologic disorder affecting the neck, arguing that such is 
the direct result of in-service injury to the neck, or that 
such is secondary to his service-connected residuals of a 
service-connected right shoulder disability.  In that respect 
the Board recognizes that past medical records indicate that 
the veteran suffered from cervical radiculopathy.  However, 
such notations are dated in the 1980s, many years ago, and 
indicate that the veteran was involved in a motor vehicle 
accident in which he incurred whiplash and underwent physical 
therapy for neck complaints.  The Board also notes that prior 
to records associated with a motor vehicle accident in the 
1980s, there are records documenting complaints of neck pain.  
In May 1998, VA examination of the veterans neck was 
conducted.  The VA physician conducted a neurologic 
examination and concluded that there was no clinical evidence 
of radiculopathy affecting the neck at that time.  A claim 
for service-connection for a disability must be accompanied 
by evidence which establishes that the claimant currently has 
the claimed disability.  Thus, despite past indications of 
cervical spine/neck pathology, absent proof of a present 
disability there can be no valid claim.  Degmetich v. Brown, 
104 F.3d 1328, 1332 (1997); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) ; Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).  

In this case the Board again emphasizes that competent 
evidence of a neurologic disorder affecting the neck is dated 
many years ago.  There is no current competent evidence of an 
existing neurologic disability of the neck.  As the record 
does not establish that the veteran possesses a recognized 
degree of medical knowledge, his own opinions as to medical 
diagnoses and/or causation are not competent and not 
sufficient to establish a plausible claim.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board continues to 
notes that, in any case, the May 1998 VA examiner 
specifically stated that the veteran had most likely had 
cervical radiculopathy in the past that was not related to 
his right shoulder shell fragment wound, and, that physician 
did not otherwise opine that the veterans neck complaints 
were related to his period of service.  Based on the lack of 
competent evidence of an existing neurologic disability 
affecting neck that is opined to be related to service or to 
service-connected disability, the veterans claim is denied 
as not well grounded.  See Caluza, supra.

Peptic Ulcer Disease

The veterans service records are negative for any diagnosis 
of ulcer disease.  Nor is there any competent evidence of 
compensably manifested ulcer disease within the initial post-
service year to warrant a grant of service connection on a 
presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309.

At the time of VA examination in 1976 and 1982 the veterans 
digestive system was stated to be normal.  The record first 
shows a diagnosis of peptic ulcer disease by history in 1988.  
Hospital records dated in September 1988 indicate that the 
veteran had a past history of alcoholic gastritis and peptic 
ulcer disease along with alcohol and substance use.  The 
record clearly documents the veterans history of alcohol and 
substance abuse.  The September 1988 records do not include 
any competent opinion relating ulcer disease either directly 
to service or to any service-connected disability.  The Board 
notes that in late 1989 the veteran was hospitalized for 
digestive complaints.  EGD revealed mild gastritis without an 
active ulcer.  In March 1990 the veteran had a diagnosis of 
Barrettes esophagus and upper gastro-intestinal bleeding 
secondary to esophagitis and gastric erosion.  Gastro-
intestinal examination conducted in March 1998 includes 
notation that the veteran had ulcer diagnoses in the past and 
that the veteran himself reported having experienced past 
incidents of alcoholic gastritis.  The relevant diagnosis in 
March 1998 was probable duodenal ulcer by history.  No 
current ulcer diagnosis was given and the veterans past 
history of ulcer disease was not in any way related by a 
competent professional to either service or to any service-
connected disability.  Again, absent a current diagnosis of 
an ulcer disorder opined by a competent individual to be 
etiologically related to service or to service-connected 
disability, the veterans claim is not well grounded.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Brammer, 
supra.

The Board recognizes that the Court has held that there is 
some duty to assist the veteran in the completion of his 
application for benefits under 38 U.S.C.A. § 5103 (West 1991 
& Supp. 1998) even where his claims appear to be not well-
grounded where a veteran has identified the existence of 
evidence that could plausibly well-ground the claim.  See 
generally, Beausoleil v. Brown, 8 Vet. App. 459 (1996); and 
Robinette v. Brown, 8 Vet. App. 69 (1995), as modified in 
this context by Epps v. Brown, 9 Vet. App. 341, 344 (1996).  
In the instant case, however, the veteran has not identified 
any medical evidence that has not been submitted or obtained, 
which will support a well-grounded claim.  Thus, the VA has 
satisfied its duty to inform the veteran under 
38 U.S.C.A. § 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 
244 (1996).

III.  Increased Rating Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In the instant case, there is no indication that 
there are additional records which have not been obtained and 
which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VAs 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VAs Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1998).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1998), which require the evaluation of the complete medical 
history of the veterans condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  All benefit of the doubt will be 
resolved in the veterans favor.  38 C.F.R. § 4.3 (1998).

The Board notes that effective November 7, 1996, during the 
pendency of this appeal, the VAs Schedule, 38 C.F.R. Part 4, 
was amended with regard to rating mental disabilities.  
61 Fed. Reg. 52695 (1996) (codified at 38 C.F.R. §§ 4.125-
4.130).  Because the veterans claim was filed before the 
regulatory change occurred, he is entitled to application of 
the version most favorable to him.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  In the June 1998 supplemental 
statement of the case, the RO considered the revised 
regulations and provided him with notice of the revised 
regulations pertaining to mental disorders; he was also 
provided the opportunity to present evidence and argument in 
response.  Thus, the Board finds that it may proceed with a 
decision on the merits of the veterans claim, with 
consideration of the original and revised regulations, 
without prejudice.  See Bernard v Brown, 4 Vet. App. 384 
(1993).

With respect to psychiatric disability, prior to November 7, 
1996, VA regulations provided that the severity of a 
psychiatric disorder was premised upon actual symptomatology, 
as it affected social and industrial adaptability.  38 C.F.R. 
§ 4.130 (1996).  Two of the most important determinants were 
time lost from gainful employment and decrease in work 
efficiency.  Id.

The pre-November 7, 1996, schedular criteria for PTSD provide 
for a 10 percent disability evaluation where symptoms do not 
warrant a 30 percent evaluation and PTSD causes emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  A 30 percent evaluation is 
warranted where there is definite impairment in the ability 
to establish or maintain effective or wholesome relationships 
with people and the psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  
Definite impairment has been construed to mean distinct, 
unambiguous, and moderately large in degree.  VAOPGCPREC 9-
93 (November 9, 1993).  A 50 percent evaluation for PTSD is 
warranted where the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired and by reason of the psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent evaluation is warranted where the 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent evaluation is warranted 
where the attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community: there is evidence of totally incapacitating 
psychoneurotic symptoms bordering on the gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior and where 
the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

Effective November 7, 1996, 38 C.F.R. § 4.130, provides for a 
10 percent evaluation for PTSD manifested by occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and the ability to perform 
occupational tasks only during periods of significant stress, 
or symptoms controlled by continuous medication.  A 30 
percent disability rating is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  
A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment or abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation is warranted where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood; suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.  A 100 
percent evaluation is warranted where there is evidence of 
total occupational and social impairment due to gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  
38 C.F.R. § 4.130 (1998).

In determining the appropriate disability evaluation for the 
veterans PTSD, the question to be answered is whether 
manifestations of PTSD meet (or more nearly approximate) the 
criteria for a rating in excess of the currently assigned 70 
percent.  

The Board has first reviewed the historical evidence of 
record in the claims file, acknowledging the veterans 
complaints of sleep disturbance, nightmares, isolationism, 
anxiety and poor self esteem.  However, the available and 
competent medical evidence does not reflect the veterans 
virtual isolation in the community; totally incapacitating 
psychoneurotic symptoms; gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; or any memory loss for his 
own name or occupation.  Such criteria are those cited as 
warranting assignment of a 100 percent evaluation.

The evidence does reflect that the veteran experiences 
periods of incapacitating symptomatology necessitating 
psychiatric hospitalization.  He has been assigned temporary 
total evaluations based on his many periods of 
hospitalization.  Otherwise, a review of the competent 
medical evidence shows that the veterans manifested PTSD 
symptoms are most consistent with the assignment of a 
70 percent evaluation.  For instance, in October 1986, a 
report of VA psychiatric examination characterized the 
veterans as only moderately depressed.  In connection with 
hospitalization in June 1988, the veterans level of 
functioning was stated to be fair.  Notably psychologic 
testing conducted at that time was interpreted as indicating 
that he was trying to exaggerate his symptoms.  In March 
1990, VA physicians opined that the veterans GAF was between 
40 and 70.  At discharge from a period of hospitalization at 
that time his GAF was 60.  

A GAF of 50 (actually the range of scores from 41 to 50) is 
for [s]erious symptoms (e.g. suicidal ideation, server 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g. no friends, unable to keep a job).  Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994), 
cited in Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF 
score of 55 to 60 (actually 51 to 60) is for moderate 
difficulty in social, occupational, or school functioning.  
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 32 
4th ed. (1994), as cited in Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  Under the old criteria, severe PTSD 
warranted assignment of a 70 percent evaluation.

The Board continues to note that despite being hospitalized 
for his PTSD in December 1990, the veteran was determined 
employable at that time.  In February 1992 the veterans GAF 
at discharge from a period of hospitalization was 90, 
indicative of less than severe disability resulting from 
PTSD.  Records dated in November 1992 indicate that the 
veterans anxiety, sleeping, mood and anger were improved 
after taking part in a PTSD program.  He was determined to be 
unemployable without training.  His GAF at that time was 
60, reduced to 50 after rehospitalization in December 1992.  
In October 1993, a VA examiner characterized the veterans 
PTSD as severe.  Again, such findings are most consistent 
with assignment of a 70 percent evaluation under either the 
old or new criteria as the veterans manifested symptoms are 
those enumerated under the 70 percent and not the 100 percent 
criteria. 

Here the Board notes that the veteran need not meet each and 
every criterion under the Schedule in effect prior to 
November 7, 1996, to warrant assignment of a 100 percent 
evaluation.  The Court, in Johnson v. Brown, 7 Vet. App. 95, 
97 (1994) held that the 100 percent criterion are each 
independent bases for granting a 100 percent rating.  As 
indicated, the veteran is entitled to application of the laws 
most favorable to him in this case.  See Karnas, supra. 

The Board notes that records dated in and subsequent to the 
veterans October 19, 1994 through November 15, 1994, 
hospitalization for PTSD, VA examination reports, and 
hospital and outpatient records are notable for notations of 
the veterans unemployability.  Although those records show 
the veteran to complain of symptomatology consistent with 
previously manifested PTSD symptoms, and although records 
dated in and subsequent to October 1994 continue to be absent 
notations of gross repudiation of reality, totally 
incapacitating symptoms or many other criteria specified 
under the 100 percent criteria in either the old or new 
regulations, the medical conclusions as to the veterans 
unemployability due to PTSD symptomatology are significant in 
this case.  In short, competent medical professionals have 
stated that the veterans PTSD symptomatology is so severe as 
to render him totally unable to establish or maintain any 
social or industrial relationships and unable to obtain or 
retain employment.  Such is sufficient to warrant assignment 
of a 100 percent evaluation under the old diagnostic 
criteria, consistent with the Courts holding in Johnson, 
supra.

Accordingly, although evidence prior to approximately October 
1994 does not show that the veteran meets the criteria for a 
100 percent evaluation under either the old or new diagnostic 
criteria, the evidence subsequent to that time does show 
medical opinions that the veterans PTSD renders him 
unemployable, warranting a 100 percent disability rating for 
PTSD under the old Schedule.  Accordingly, the criteria for a 
100 percent schedular evaluation for PTSD, under the rating 
schedule in effect prior to November 7, 1996, have been met.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. 
§ 4.3, 4.7; Karnas v. Derwinski, 1 Vet. App. 308 (1991); 
Johnson v. Brown, 7 Vet. App. 95, 97 (1994).



ORDER

Service connection for a neurologic disorder affecting the 
neck is denied.

Service connection for peptic ulcer disease is denied.

A 100 percent evaluation for PTSD is granted, subject to the 
laws and regulations governing the payment of monetary 
awards.


REMAND

The Board notes that the veteran has separately claimed 
entitlement to service connection for a neurologic disability 
affecting his right arm, stating that such is related to his 
service-incurred shell fragment wound to the right shoulder.  
However, he is already service-connected for a right shoulder 
disability, i.e., residuals of a shell fragment wound.  Thus, 
any neurologic component of the veterans right upper 
extremity disorder must be considered in conjunction with 
determining the appropriate disability evaluation assigned to 
his right upper extremity.  The issue of entitlement to an 
increased evaluation for the right upper extremity is 
currently before the Board.  

Gunshot wounds often result in impairment of muscle, bone 
and/or nerve.  See 38 C.F.R. § 4.47 (1998).  Muscle Group 
damage is categorized as mild, moderate, moderately severe 
and/or severe and evaluated accordingly under 38 C.F.R. 
§ 4.56 (1998).  In the instant case no detailed records 
created contemporary to the veterans injuries are available; 
thus, evaluation must be based on available service medical 
notations alongside subsequent results of examination and 
evaluation.  The Board notes that the veterans currently 
assigned 30 percent evaluation is assigned under 38 C.F.R. 
§ 4.73, Diagnostic Code 5303 (1998), the rating criteria for 
evaluating Muscle Group III, which includes certain intrinsic 
muscles of the shoulder girdle such as (1) the pectoralis 
major I, and (2) the deltoid.  The functions affected by 
these muscles include elevation and abduction of the arm to 
the level of the shoulder, and acting with Muscle Group II in 
forward and backward swinging of the arm.  The veteran is 
right-handed; thus his right arm is his major extremity.  
Under 38 C.F.R. § 4.73, Diagnostic Code 5303, a 30 percent 
rating is warranted for moderately severe injury to that 
muscle group.  A 40 percent rating is warranted for severe 
injury to Muscle Group III of the major extremity.  

Also relevant to the instant appeal is 38 C.F.R. § 4.71a.  
Under the laws administered by VA, disabilities of the 
shoulder and arm are rated under Diagnostic Codes 5200 
through 5203 (1998).  38 C.F.R. § 4.71a, Diagnostic Code 5201 
(1998) evaluates limitation of motion of the arm, providing a 
40 percent evaluation where the range of motion of the major 
arm is limited to 25 degrees from the side.  Thus, that 
diagnostic code provides for a potentially higher evaluation 
than currently assigned under 38 C.F.R. § 4.73.  However, a 
review of the claims file shows that the most recent 
examination of record, conducted in March 1998, contains no 
clinical range of motion findings, concentrating instead on 
neurologic evaluation.  In fact, the record contains no 
contemporary range of motion testing on the veterans right 
upper extremity.  Thus, the Board finds that the current 
record is insufficient to properly evaluate the veterans 
right upper extremity disability and is of the opinion that 
VA examination is indicated at this time.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Littke v. Derwinski, 
1 Vet. App. 90 (1990).

The Board also notes that in a rating decision dated in March 
1996, the RO established the veterans entitlement to TDIU 
benefits, effective February 1, 1996.  In a rating decision 
dated in May 1996, the RO assigned an earlier effective date 
of February 2, 1992 for the grant of TDIU benefits.  In a 
statement dated in June 1996 the veteran expressed 
disagreement with the effective date assigned to the grant of 
TDIU benefits.  It is unclear whether he had been advised of 
the amended effective date at that time.  Nor is it clear 
that he desires to pursue an appeal with respect to the 
effective date assigned to the grant of TDIU benefits.  
However, the RO has not issued a statement of the case on the 
issue of an earlier effective date for TDIU benefits in 
response to the notice of disagreement of record.  When there 
has been an initial RO adjudication of a claim and a notice 
of disagreement as to its denial, the claimant is entitled to 
a statement of the case, and the ROs failure to issue a 
statement of the case is a procedural defect requiring 
remand.  Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); 
see also Santayana v. Gober, No. 96-1277; Taylor v. Gober, 
No. 95-1225 (U.S. Vet. App. July 3, 1997) (single-judge 
nonprecedential memorandum decisions).  Pursuant to the 
provisions of 38 C.F.R. § 19.9(a) (amended effective Oct. 8, 
1997), [i]f further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board is required to 
remand the case to the agency of original jurisdiction for 
the necessary action.  If a claim has been placed in 
appellate status by the filing of a notice of disagreement, 
the Board must remand the claim to the RO for preparation of 
a statement of the case as to that claim.  Godfrey, 7 Vet. 
App. at 408-10; see also Archbold v. Brown, 9 Vet. App. 124, 
130 (1996); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).  
Thus, remand is warranted for issuance of a statement of the 
case on the above-cited matter.

Accordingly, the case must be returned to the RO for the 
following:

1.  The RO should contact the veteran and 
advise him that he is free to submit or 
identify any additional medical records 
pertinent to his right upper extremity 
complaints.  The RO should, in any case, 
ensure that all records of VA treatment 
or evaluation pertinent to the veterans 
right upper extremity complaints are 
associated with the claims file. 

2.  The RO should schedule the veteran 
for VA examination by orthopedic and 
neurologic specialists.  The claims 
folder and a separate copy of this remand 
should be made available to the examiners 
for review before the examination.  The 
examiners are requested to identify all 
currently manifested symptomatology 
attributable to the veterans residuals 
of a shell fragment wound to the right 
upper extremity.  Each examiner should 
state whether the veterans subjective 
complaints are consistent with clinical 
findings.

Specifically, the orthopedic examiner 
should record active and passive ranges 
of motion, and comment on the functional 
limitations, if any, caused by the 
veterans service-connected right upper 
extremity disability light, to include 
consideration of the provisions of 
38 C.F.R. §§ 4.40, 4.45, 4.59.  The 
examiner should specifically note the 
presence and degree, or absence of, right 
upper extremity muscle atrophy, skin 
changes, weakness, fatigability, 
incoordination or scarring.  

The neurologic examiner should identify 
any neurologic symptomatology and any 
existing disease entity and state the 
likelihood (more likely, less likely or 
at least as likely as not) that each is 
attributable to the veterans residuals 
of a shell fragment wound to the right 
shoulder or to any incident of active 
military service.  

3.  The RO must issue a statement of the 
case, containing all applicable laws and 
regulations, on the issue of whether an 
earlier effective date for the grant of 
TDIU benefits is warranted.  The veteran 
should be advised of the time period in 
which to perfect his appeal.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and ensure that such is adequate 
for appellate review, taking corrective 
action as indicated.  The RO is advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives.  Where the remand orders of 
the Board or the Court are not complied 
with, the Board errs as a matter of law 
when it fails to ensure compliance, and a 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998.).  After 
the requested development has been 
adequately accomplished, the RO should 
again review the record and re-adjudicate 
the issue of entitlement to an increased 
evaluation for shell fragment wound to 
the right shoulder, with consideration of 
any neurologic component.  Thereafter, if 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, 
containing all applicable laws and 
regulations not previously included, and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
